Citation Nr: 0624954	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-15 324A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center                    in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to a rating higher than 10 percent for 
subluxation of the left knee, prior to February 28, 2005.

2.	Entitlement to a rating higher than 30 percent for left 
total knee replacement, from April 1, 2006 to April 30, 2006.

3.	Entitlement to a rating higher than 30 percent for left 
total knee replacement, since May 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1962 to 
October 1965 and from January to August 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania - which denied the     veteran's 
claims for higher ratings for subluxation and arthritis in 
his left knee.      At the time, he had separate 10-percent 
ratings for each, but he limited his appeal     to the rating 
for the subluxation (and instability) under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 (2005).

In February 2005, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC), in part, to comply with 
the Veterans Claims Assistance Act (VCAA).  The AMC sent the 
veteran a VCAA letter later in February 2005 and gave him an 
opportunity to respond.  He indicated he had received 
relevant treatment at the VA Medical Center (VAMC) in Wilkes-
Barre, Pennsylvania, so the AMC obtained these additional 
records for consideration.  And according to a November 2005 
RO decision (which actually concerns whether the veteran was 
entitled to higher ratings for a separate right knee 
disability), the RO assigned a temporary 100 percent rating 
- effective February 28, 2005, because he had undergone 
surgery for a total left knee replacement.  And as of 
April 1, 2006, he received a 30 percent rating, so still 
higher than the 10 percent he had prior to that decision.  
See 38 C.F.R. § 4.71a, DC 5055 (2005).

The February 2006 supplemental statement of the case (SSOC), 
prepared by the AMC's Resource Center instead of the RO, 
slightly misstates the issue insofar as the effective dates 
of the veteran's higher ratings.  The SSOC lists part of the 
issue as his entitlement to a rating higher than 10 percent 
prior to February 28, 2005, which is correct, but then lists 
the remaining issue as his entitlement to a rating higher 
than 30 percent from that date onward - while at the same 
time acknowledging he already has a higher, indeed maximum 
possible, 100 percent rating as a result of the left total 
knee replacement.  So, in actuality, the only remaining issue 
is whether he is entitled to a rating higher than 30 percent 
from April 1, 2006 onward (as opposed to from February 28, 
2005 onward).  He has not indicated he is content with the 
higher 30 percent rating he received as of April 1, 2006, and 
he already has an appeal pending from when he only had a 
10 percent rating prior to February 28, 2005 (when he 
received the temporary 100 percent rating).  See AB. v. 
Brown, 6 Vet. App. 35, 39 (1993).

For the reasons and bases discussed below, the Board has 
determined that a 100 percent rating is warranted for the 
left total knee replacement for one additional month 
following recovery from the surgery.  This rating will extend 
from April 1, 2006 to April 30, 2006.  And as for the 
remaining claims for a rating higher than 10 percent for left 
knee subluxation prior to February 28, 2005, and for a rating 
higher than 30 percent for the left total knee replacement 
from May 1, 2006 onward, still further development is needed 
prior to deciding those issues.  So they are being remanded 
to the RO via the AMC.  VA will notify the veteran if further 
action is required on his part concerning those claims.


FINDINGS OF FACT

1.  The RO already assigned a temporary total (meaning 100 
percent) rating from February 28, 2005 - following a left 
total knee replacement - until April 1, 2006, when a 30 
percent rating took effect.

2.  The veteran, however, was not discharged from the 
hospital following his left total knee replacement procedure 
until March 16, 2005.


CONCLUSION OF LAW

The criteria are met for a one-month extension from April 1, 
2006 to April 30, 2006, for the 100-percent rating for the 
left total knee replacement.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5055 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Because the Board is granting a 100 percent disability rating 
with respect to the one-month timeframe from April 1, 2006 
through April 30, 2006, which amounts to a complete award of 
the benefit sought (for that time period), the question of 
whether appropriate measures were taken to comply with the 
provisions of the VCAA is not determinative, inasmuch as any 
lack of VCAA compliance would constitute no more than 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Furthermore, there is likewise no need for consideration of 
whether there has been sufficient VCAA notice to comply with 
the recent decision of the U. S. Court of Appeals for 
Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  In this recent precedent 
case, the Court addressed the applicability of the VCAA to 
situations, as here, where the veteran has filed a claim for 
a higher disability rating for a condition that has already 
been deemed     service-connected.  According to the 
Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  And as 
previously defined by the courts, those five elements are:  
(1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (and including in cases where the 
claimant is disputing the evaluation for a service-connected 
disability), VA must review the information and evidence 
presented with the claim and provide the veteran notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  The Dingess/Hartman holding 
went on to indicate this includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this particular case at hand, the AMC has issued an April 
2006 letter to the veteran, primarily for the purpose of 
informing him that his case was being 
re-certified to the Board, which also included an in-depth 
explanation of the evidence that was required in order to 
establish both the disability rating and effective date 
elements of the claims on appeal, consistent with the legal 
requirements set forth in Dingess/Hartman, Nos. 01-1917 and 
02-1506.              Also significant in helping to 
establish the disability rating element of his claims,   in 
particular, as set forth in Dingess/Hartman, is that the May 
2003 statement of the case (SOC) and the most recently issued 
February 2006 supplemental SOC (SSOC) contained citation to 
the rating criteria under DC 5055, for a knee replacement 
procedure, in accordance with which the veteran's disability 
has been evaluated effective from February 28, 2005 -- and 
including during the time period at issue, for which he has 
been awarded a 100 percent rating.  Hence, he has been 
sufficiently apprised of the additional notice information 
pertaining to his claim in accordance with the holding in 
Dingess/Hartman. 


Moreover, as discussed below, additional medical evidence was 
received at the AMC in April 2006 prior to the transfer of 
this case back to the Board, which the AMC has not considered 
in the first instance.  See 38 C.F.R. § 20.1304(c).  But the 
decision to award a 100 percent evaluation for the month of 
April 2006 is based solely upon application of the provision 
for a total rating for convalescence from surgery, under 38 
C.F.R. § 4.30, and does not involve factual review of the 
evidence at hand.  And as stated, the claim for a higher 
rating for this one-month period is being granted in its 
entirety.  Hence, there is no basis for further development 
of this aspect of the claim, including consideration of the 
additional evidence received.  So the Board is deciding this 
claim without having first remanded it to the AMC for 
issuance of an SSOC reflecting consideration of the new 
evidence (see 38 C.F.R. §§ 19.31 and 19.37), notwithstanding 
that the remaining claims on appeal are being remanded in 
part for that same reason.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

The veteran presently has a 30 percent disability rating for 
his service-connected left knee disorder under 38 C.F.R. 
§ 4.71a, DC 5055, for replacement of this knee with a 
prosthesis.  This evaluation has been assigned effective from 
April 1, 2006.  During the immediately preceding period - 
from February 28, 2005 to March 31, 2006, he had a temporary 
100 percent disability rating for recovery from his left 
total knee replacement procedure.  And prior to February 28, 
2005, he had separate 10 percent ratings for arthritis and 
subluxation (plus instability) in this knee.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); VAOPGPREC 9-98 
(August 14, 1998).

As mentioned, though, the current appeal only concerns the 
rating for the subluxation and post-operative residuals of 
the left total knee replacement.

In accordance with 38 C.F.R. § 4.71a, DC 5055, a prosthetic 
replacement of the knee joint will be evaluated at the 100-
percent level for one-year following the implantation of the 
prosthesis.  And after one year, a 60 percent rating may be 
assigned where there are chronic residuals of the knee 
replacement procedure consisting of severe painful motion or 
weakness in the affected extremity.  Where there are 
otherwise intermediate degrees of residual weakness, 
pain or limitation of motion, then the disability should be 
rated by analogy to DCs 5256 (ankylosis of the knee), 5261 
(limitation of leg extension) or 5262 (impairment of the 
tibia and fibula).  However, the minimum rating that may be 
assigned is 30 percent.  A supplemental note to DC 5055 
indicates the 100 percent rating for one year following 
implantation of the prosthesis will commence after the 
initial grant of the one-month total rating assigned under 
§ 4.30 following hospital discharge.  A second supplemental 
note to DC 5055 indicates that special monthly compensation 
(SMC) is assignable during the 100 percent rating period on 
the earliest date permanent use of crutches is established.  
38 C.F.R. § 4.71a, DC 5055.

38 C.F.R. § 4.30 ("paragraph 30") concerns temporary 100 
percent ratings for convalescence - such as when recovering 
from surgery.  In accordance with this regulation, a 
temporary 100 percent disability rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established that entitlement is warranted under 
paragraph (a)(1), (2) or (3) of this section, effective from 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2 or 3 months from the first 
day of the month following the hospital discharge or 
outpatient release.  See 38 C.F.R. § 4.30.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Analysis

As indicated, DC 5055 provides that in instances where a 
claimant has undergone a knee replacement procedure, 
involving prosthetic replacement of the knee joint, he will 
then receive a 100 percent disability rating for one year 
subsequent to the implantation of the prosthesis.  This code 
further indicates this 100 percent rating for the one year 
following the knee arthroplasty procedure will not commence 
until after the initial grant of the one-month total 
convalescent rating under § 4.30.

Here, as mentioned, the RO has thus far assigned a 100 
percent rating for the veteran's left total knee replacement 
from February 28, 2005 to April 1, 2006 under the provisions 
of DC 5055, following his left knee arthroplasty procedure.  
The basis for this calculation as to the specific time frame 
during which to award a total disability rating was that of 
the period of convalescence required from the surgical 
procedure in accordance with 38 C.F.R. § 4.30, and the 
subsequent 
one-year period of recovery that is permitted directly under 
DC 5055, itself, following a total knee replacement (but, 
again, not until immediately following the initial award of a 
total disability rating under § 4.30).

And in reviewing the legal criteria provided under 38 C.F.R. 
§ 4.30 as to how the full extent of time allotted is 
calculated under this regulation, the Board finds that the 
veteran is entitled to one additional month of compensation 
at the 100-percent level for convalescence from his left knee 
surgery.  This, in turn, effectively extends his 100-percent 
rating to April 30, 2006.

The record indicates the veteran underwent the left total 
knee replacement at the Wilkes-Barre VAMC on February 28, 
2005, and that he later had a period of hospitalization at 
that facility during his recovery which continued until 
March 16, 2005, the date of his discharge.  In this 
situation, the preliminary award of disability compensation 
at the 100-percent level for the convalescent rating under 38 
C.F.R. § 4.30 is warranted from February 28, 2005 until April 
30, 2005.  This determination is based on the provision for 
the continuance of the total rating for the designated number 
of months (in this instance, one month as allowed under 
DC 5055) from the first day of the month following discharge 
from hospitalization.  Thereafter, providing for the 
additional period of one year of a 100 percent disability 
rating under DC 5055, the veteran would continue to receive 
disability compensation benefits at this maximum level until 
April 30, 2006.  Hence, the 100 percent rating is extended 
for one additional month - to April 30, 2006.




ORDER

A 100 percent rating is granted for the left total knee 
replacement for one additional month - from April 1, 2006 
until April 30, 2006.


REMAND

As for the 10 and 30 percent ratings in effect at the other 
times at issue, additional evidence was received at the AMC 
in April 2006, following completion of the actions requested 
in the Board's February 2005 remand and just prior to the 
transfer (re-certification) of this case back to the Board.  
This additional evidence includes letters from the veteran's 
spouse, who previously was a Navy corpsman, and daughter, a 
physician, describing the symptoms of his left knee 
disability.  Also included was a report discussing the 
occupational duties and term of employment for a prior job 
the veteran held.  Since, however, the most recent SSOC was 
issued in February 2006, before receiving this additional 
evidence, the AMC must be given an opportunity to address 
this additional evidence in another SSOC.  See 38 C.F.R. § 
19.37(a) (where additional evidence is received subsequent to 
issuance of most recent SSOC, and is relevant to the claim 
under review, the additional evidence must be referred to the 
agency of original jurisdiction for preparation of another 
SSOC).  The veteran has not waived his right to have this 
additional evidence initially considered by the RO.  
38 U.S.C.A. § 20.1304(c).

The post-operative status of the veteran's left knee 
disability - that is, since his left total knee replacement 
and recovery, considers whether he has chronic residuals of 
severe painful motion or weakness to permit assigning a 60 
percent rating.  Otherwise, his disability is rated by 
analogy based on ankylosis, limitation of extension, or 
impairment of the tibia and fibula, with the minimum possible 
rating being 30 percent.  See 38 C.F.R. § 4.71a, DC 5055.



Even the most recent VA clinical records, dated in February 
2006, do not contain sufficient information to determine the 
severity of the veteran's left knee disability with these 
factors in mind.  Also, the most recent VA orthopedic 
examination providing a comprehensive assessment of his 
disability was in July 2005.  These prior medical findings, 
while tending to show he regained a significant degree of 
mobility albeit limited functional use of his left knee 
during his recovery from the arthroplasty procedure, 
unfortunately do not provide an updated portrayal as to how 
his condition has progressed since May 1, 2006, the 
commencement of his bare-minimum 30 percent rating under DC 
5055.  So another VA orthopedic examination is needed to 
obtain contemporaneous findings.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  See also Proscelle v. Derwinski,2 
Vet. App. 629, 632 (1992).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment and any additional 
hospitalization at the Wilkes-Barre 
VAMC since February 2006.  Associate 
all records obtained with his claims 
file for consideration in his appeal.  

2.	Schedule the veteran for a VA medical 
examination to assess the current 
severity of his left knee disability.  
To assist in making this important 
determination, the claims folders must 
be made available to the designated 
examiner for a review of the veteran's 
pertinent medical history - including 
the surgery for his left total knee 
replacement, and the examiner is asked 
to confirm that he or she has reviewed 
the file.  This also includes a 
complete copy of this remand.  
All necessary testing should be done, 
including specifically range of motion 
studies (measured in degrees, with 
normal range of motion specified), and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the knee is used repeatedly over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examiner should also clarify 
whether the veteran has any instability 
in his left knee and, if he does, 
the severity of it (e.g., slight, 
moderate or severe), or episodes of 
locking.  If an opinion cannot be 
rendered in response to these 
questions, please explain why this is 
not possible or feasible.

Additionally, the examiner should 
indicate whether the veteran currently 
has impairment of the tibia and fibula, 
including the nature and extent of any 
malunion of the tibia and fibula, 
and/or whether there is nonunion of the 
tibia and fibula, with loose motion, 
requiring use of a brace.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claims for 
ratings higher than 10 percent for 
subluxation of the left knee, prior to 
February 28, 2005, and higher than 30 
percent for left total knee replacement 
from May 1, 2006 onward, in light of 
the additional evidence obtained.                
In readjudicating the latter claim, 
consider the potential availability of 
any higher rating than           30 
percent under DC 5055 -- as well as the 
potential availability of an increased 
evaluation based upon the combination 
of ratings for left knee arthritis 
(limitation of motion, under DCs 5260 
or 5261), subluxation and/or lateral 
instability (under DC 5257), in 
accordance with VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) 
and VAOPGPREC 9-98 (August 14, 1998).  
With regard to both claims, the RO 
should also take into consideration the 
information presented in the newly 
received correspondence from the 
veteran's family members (both of whom 
also have respective degrees of medical 
training and experience) describing the 
manifestations of his left knee 
problems.  If the claims are not 
granted to his satisfaction, prepare an 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the claims to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


